IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHARLES TRAWICK,                         §
                                         §
       Defendant Below,                  § No. 350, 2019
       Appellant,                        §
                                         § Court Below—Superior Court
       v.                                § of the State of Delaware
                                         §
STATE OF DELAWARE,                       § Cr. ID No. 0201012191 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: August 28, 2019
                          Decided:   October 16, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                  ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of and for the reasons assigned by the Superior Court’s orders

dated July 1, 2019 and July 23, 2019, which summarily dismissed the appellant’s

fourth motion for postconviction relief and denied his motion for reconsideration,

respectively. The appellant has not overcome the procedural bars that are set forth

in Rule 61 by pleading with particularity any new evidence of actual innocence or

any new, retroactive rule of constitutional law that applies to his case and renders
his conviction invalid.1 Contrary to the appellant’s assertion in the motion for

reconsideration that he filed in the Superior Court, Rule 61 as adopted effective April

6, 2017 applies to his motion, which was filed in June 2019.2

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                              BY THE COURT:


                                              /s/ Collins J. Seitz, Jr.
                                                     Justice




1
    SUPER. CT. CRIM. R. 61(d)(2). See also SUPER. CT. CRIM. R. 61(i)(1)-(4).
2
    See Durham v. State, 2017 WL 5450746 (Del. Nov. 13, 2017).



                                                 2